Citation Nr: 0124938	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  95-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.  

2.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Department of Veterans Affairs 
(VA) Regional Office (RO).  The July 1995 rating decision 
from the Detroit, Michigan, VARO continued the 10 percent 
rating for a right knee disability, granted service 
connection and an initial noncompensable rating for PTSD, and 
denied entitlement to TDIU.  The veteran currently resides in 
the jurisdiction of the Waco, Texas VARO, which July 1997 
rating decision continued the 10 percent rating for a right 
knee disability, increased the initial rating for PTSD to 50 
percent, and again denied entitlement to TDIU.  The claim for 
an initial rating in excess of 50 percent for PTSD remains 
before the Board because the veteran is presumed to seek the 
maximum benefit allowed by law or regulations, where less 
than the maximum benefit was awarded.  AB v. Brown , 6 Vet. 
App. 35, 38 (1993).  

Appellate consideration of the issues of entitlement to an 
initial rating in excess of 50 percent for PTSD and of 
entitlement to TDIU will be deferred pending completion of 
the development requested in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1. The veteran's right knee demonstrates normal alignment 
with only slight laxity of the lateral collateral ligament 
and no subluxation.  

2.  The veteran's right knee has range of motion of 0-100 
degrees with no evidence of incoordination, impaired ability 
to execute skilled movement smoothly, deformity, or atrophy 
of disuse.  

3.  The veteran has worked at three different jobs since 
1994, and the November 1999 VA examiner opined that he could 
work at a clerical job that required no prolonged standing, 
walking, or heavy weight lifting.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
and 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The February 1971 rating decision granted service connection 
and an initial 10 percent rating for an unstable right knee 
joint since November 1970.  This rating decision became final 
because the RO informed the veteran of the decision by 
letter, and he did not appeal within the prescribed time 
period.  See 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1103 (2001).  Over 23 years went by before the 
veteran filed applications for an increased rating in 
September 1994 and November 1994.  A July 1995 rating 
decision continued the 10 percent rating, and the veteran 
perfected a timely appeal.  A July 1997 rating decision also 
continued the 10 percent rating.  

The claim for an increased rating may be decided on the 
merits because the VA fulfilled its duty to assist the 
veteran in the development of the claim.  38 U.S.C. § 5103A 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  In January 1996, the RO mailed a timely 
notice of a February 1996 RO hearing to the veteran at his 
last known address, with a copy to his representative.  
38 C.F.R. § 19.76 (2001).  On the day of the scheduled 
hearing, the veteran's representative requested a new hearing 
because the veteran could not find transportation.  In 
February 1996, the RO mailed a timely notice of a May 1996 RO 
hearing to the veteran at his last known address, with a copy 
to his representative.  Although the notice was not returned 
in the mail, the veteran failed to appear at the May 1996 
hearing.  The veteran and his representative did not request 
or file a motion for a new hearing, and they did not explain 
why he failed to appear.  Therefore, the Board will 
adjudicate the claim based on the current evidence of record 
as though the request for hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (2001).  In any event, the RO obtained 
medical records from the identified health care providers, 
and the veteran received VA examinations and filed lay 
statements with the RO.  The July 1995 and July 1997 rating 
decisions and the August 1995, July 1997, April 1999, and 
February 2001 statements of the case informed the veteran of 
the evidence needed to substantiate his claim.  Since the 
veteran was informed of the evidence needed to substantiate 
his claim and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in an increased rating claim, the 
evidence must show that his service-connected disability has 
caused greater impairment of his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  See 38 C.F.R. §§ 4.2, 4.10 (2001).  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Regulations require the evaluation of 
the complete medical history of the veteran's condition.  38 
C.F.R. §§ 4.1, 4.2 (2001).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, as is the case here, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2001).  

The veteran's right knee disability is currently evaluated 
under the criteria for other impairment of the knee.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  Given the 
diagnoses and findings of record, the Board will consider 
whether a rating in excess of 10 percent is warranted under 
the criteria of Diagnostic Codes 5257, 5003, 5010, 5260, and 
5261 since September 1994, when the veteran filed his 
application for an increased rating.  

The veteran's right knee impairment has been no more than 
slight since September 1994.  Recurrent subluxation or 
lateral instability of the knee warrants a 30 percent 
evaluation if severe, a 20 percent evaluation if moderate, 
and a 10 percent evaluation if slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).  Joint stability was normal, and 
the drawer sign was negative in October 1997.  Although the 
veteran has reported using a cane and knee brace twice weekly 
for occasional giving way and one VA examiner found slight 
laxity of the lateral collateral ligament in November 1998, 
other VA examiners deemed the right knee stable in October 
1997 and November 1999 and normally aligned in November 1998.  
Both November 1998 VA examiners found no subluxation, and 
even with a positive drawer sign, the November 1999 VA 
examiner found only mild displacement of the right knee 
anteriorly.  A rating higher than 10 percent is therefore not 
warranted for the veteran's slight right knee impairment.  

When rated for instability under Diagnostic Code 5257, as the 
right knee has been, the veteran may also be entitled to a 
separate rating for the marked osteoarthritis noted in 
October 1997 and the traumatic arthritis revealed by a 
November 1998 VA x-ray if limitation of motion meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
or 5261.  VAOPGCPREC 23-97 (July 1, 1997).  A separate rating 
for arthritis can also be based on x-ray findings and painful 
motion.  38 C.F.R. § 4.59 (2001); Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997); VAOGCPREC 9-98 (August 
14, 1998).  

Arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis.  Degenerative arthritis 
(hypertrophic or osteoarthritis), established by x-ray 
findings will be rated on the basis of limitation of motion.  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 and 5010 (2001).  
Limitation of right knee motion means limitation of flexion 
or extension motion.  Flexion of the leg limited to 
15 degrees warrants a 30 percent evaluation; flexion limited 
to 30 degrees warrants a 20 percent evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; and 
flexion limited to 60 degrees warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  
Extension of the leg limited to 45 degrees warrants a 50 
percent evaluation; extension to 30 degrees warrants a 40 
percent evaluation; extension to 20 degrees warrants a 30 
percent evaluation; extension to 15 degrees warrants a 20 
percent evaluation; extension to 10 degrees warrants a 10 
percent evaluation; and extension limited to 5 degrees 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  

Since September 1994, the worst limitation of flexion motion 
was to 120 degrees at the February 1995 and October 1997 VA 
examinations.  Although flexion was limited to 132 degrees 
while the veteran was tested at the November 1998 VA 
examination, the VA examiner stated that the veteran had 
flare-ups of pain and swelling that would limit flexion to 
about 100 degrees.  Resolving all reasonable doubt in the 
veteran's favor, the veteran is considered to have his worst 
limitation of flexion motion to 100 degrees.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C. § 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102).  In addition, the worst 
limitation of extension motion was to 0 degrees noted at the 
February 1995, October 1997, November 1998, and November 1999 
VA examinations.  Thus, the veteran was able to flex his 
right leg well past the 60 degrees limitation required for a 
zero-percent rating under Diagnostic Code 5260 and extend his 
right leg past the 5 degrees limitation required for a zero-
percent rating under Diagnostic Code 5261.  Because the 
veteran's limitation of motion does not meet at least the 
criteria for a zero-percent rating under Diagnostic Code 5260 
or 5261, a separate rating for arthritis is not available.  
It reasonably follows that a rating higher than 10 percent 
would not be warranted for limitation of motion.  

Where evaluation is based on limitation of motion, as it is 
under Diagnostic Codes 5260 and 5261, the question of whether 
functional loss and pain are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Regulations contemplate 
inquiry into whether there is crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, and swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  

In this case, the veteran's functional loss and pain support 
continuation of a rating no higher than 10 percent.  In 
October 1997 and November 1999, the veteran reported taking 
pain medications, at least partly for flare-ups of right knee 
pain and swelling that worsened when he climbed stairs, 
kneeled, walked just one block, sat or drove for a prolonged 
period, or during cold weather.  He also limped mildly and 
experienced difficulty walking on his heels and toes partly 
due to right knee pain in November 1999.  At October 1997 and 
November 1998 VA examinations and in a July 1998 application 
for TDIU, the veteran provided evidence that he had worked at 
three different jobs since 1994.  He claimed to have quit a 
one-year telemarketing job in 1994 because he could not sit 
for long periods.  In October 1997, the veteran reported 
buying a cab, returning to work as a self-employed cab 
driver, and missing only two days of work due to right knee 
pain during the past six months.  In November 1998, he 
reported that a nonservice-connected back injury from 1992 
caused him to leave a truck-driving job eighteen months 
earlier.  More recently, however, the November 1999 VA 
examiner opined that the veteran could work at a clerical job 
that required no prolonged standing, walking, or heavy weight 
lifting, and the medical evidence showed no incoordination, 
impaired ability to execute skilled movement smoothly, 
deformity, or atrophy of disuse.  Although very mild crepitus 
was felt in the veteran's right knee in November 1998 and 
November 1999, there was no obvious swelling, effusion, or 
pain to deep palpation, and right leg strength was 4+/5 with 
no specific sensory deficit.  Even if limitation of motion 
had met the criteria for a 10 percent rating, which it did 
not, the veteran's functional loss and pain supported a 
rating no higher than 10 percent.  

A rating no higher than 10 percent is warranted for the 
veteran's right knee disability.  When there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The symptomatology associated with the veteran's 
right knee disability does not more nearly approximate the 
criteria for a higher evaluation, and the evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C. § 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that the veteran's right knee disability markedly 
interferes with employment or causes frequent 
hospitalizations.  Since 1994, the veteran has worked at 
three different jobs, and the November 1999 VA examiner 
opined that he could work at a clerical job that required no 
prolonged standing, walking, or heavy weight lifting.  
Therefore, referral for extraschedular consideration is not 
currently warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for a right 
knee disability is denied.  



REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In addition, 
because the VARO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Because the effect of the veteran's disabilities upon his 
employability is key to the analysis of entitlement to an 
increased rating for PTSD and entitlement to TDIU, this case 
must be remanded to obtain the veteran's employment history 
and Social Security Disability (SSD) records.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C. § 5103A (West 1991 & Supp. 2001).  

The VA has a duty to assist the veteran in obtaining 
employment records to confirm his work status.  In November 
1998, the veteran reported last working as a truck driver 
eighteen months earlier, and in November 1999, a VA examiner 
opined that the veteran could work at a clerical job that 
required no prolonged standing, walking, or heavy weight 
lifting.  Although the veteran has hinted at a sparse work 
history since 1994, it is unclear how many hours per week he 
has worked, how much income he has earned, and whether any 
work absences and/or job terminations were due to his right 
knee and PTSD disabilities, or other nonservice-connected 
disabilities, including back, left knee, and auditory 
disorders.  Under 38 C.F.R. § 4.16(a) (2001), marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  Id.  The 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  Nothing precludes the Secretary from 
providing such other assistance under subsection (a) to a 
claimant in substantiating a claim as the Secretary considers 
appropriate.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).   

The VA also has a duty to assist the veteran in obtaining his 
SSD records.  Although the veteran reported receiving SSD 
income for PTSD in May 1995 and December 1998, the record 
does not show that the veteran's SSD records, including 
medical records, were obtained or confirmed as unavailable.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of all employment since 
1993; he should also be requested to 
submit his W-2 forms since 1993.  After 
securing any necessary authorizations or 
releases, the RO should request and 
associate with the claims file the 
veteran's employment records since 1993 
from the veteran's employer(s).  Failures 
to respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his PTSD disability since 1993.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, including SSD and related 
medical records, which have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  


3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  The RO should ensure 
complete compliance with the directives 
of this remand or implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an initial rating in excess of 50 percent 
for PTSD and entitlement to TDIU based 
upon the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  

 

